Title: To George Washington from Thomas Montgomerie, 21 June 1785
From: Montgomerie, Thomas
To: Washington, George

 

Dear Sir
Dumfries 21st June 1785

It was not long after I parted with you at Mount Vernon, that I recollected a person (but a few days arrived in this Country) who I think would suit you in the character you mentioned—His name is Mr William Shaw—his Father a Clergyman, not many miles distant from the place of my nativity, well connected and very universally and deservedly respected—he has a large family and to my knowledge they have all turned out well—I was several times in Company with this Young man (who has been used in good Company) when last in Britain, and he is of pleasant conversation and manners—He had an opportunity from his fathers attention and a public education to improve himself in literature, and I believe he is sufficiently informed—He has been bred to business, and was engaged for two or three years in an active business in Canada He is now come out to this Country with a view of pursuing that line, with letters of strong recommendation to me from several of my friends—I have inquired a little into his views and advantages, and am inclined to think he would accept of proposals from you.
When you did me the honor to mention this matter to me at Mount Vernon, I confess I had no Idea that I would have named a person to you equally qualified as Mr Shaw, in fact I did not expect to have had it in my power to name one at all.
If you wish to make any inquiries, or to have any other information than what I have now given, I beg you will state them, it will give me very great pleasure in any way to serve you. If you wish to see and converse with Mr Shaw I can promise he shall wait on you—I have the honor to be with sentiments of regard Dear Sir Your most Obt Humbe Servt

Thos Montgomerie

